 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
     ITALIAN CONNECTION, INC.,                    Case No.: 2:19-cv-06127-CJC-AGR
10                                                Hon. Alicia G. Rosenberg Presiding
11 Plaintiff,                                     STIPULATED
                                                  PROTECTIVE ORDER
12 v.
13                                  DISCOVERY MATTER
   ALTITUDE COLLECTION, LLC, et al.
14
15 Defendants.
16
17         Pursuant to the Stipulation of the Parties, and for good cause appearing, the Court
18 hereby orders the following:
19
20         1. A. PURPOSES OF LIMITATIONS
21         Discovery in this action is likely to involve production of confidential, proprietary,
22 or private information for which special protection from public disclosure and from use
23 for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
24 parties hereby stipulate to and petition the Court to enter the following Stipulated
25 Protective Order. The parties acknowledge that this Order does not confer blanket
26 protections on all disclosures or responses to discovery and that the protection it affords
27 from public disclosure and use extends only to the limited information or items that are
28 entitled to confidential treatment under the applicable legal principles. The parties further
 1 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
 2 does not entitle them to file confidential information under seal; Civil Local Rule 79-5
 3 sets forth the procedures that must be followed and the standards that will be applied
 4 when a party seeks permission from the court to file material under seal.
 5         B.     GOOD CAUSE STATEMENT
 6         This action is likely to involve trade secrets, customer and pricing lists and other
 7 valuable research, development, commercial, financial, technical and/or proprietary
 8 information for which special protection from public disclosure and from use for any
 9 purpose other than prosecution of this action is warranted. Such confidential and
10 proprietary materials and information consist of, among other things, confidential
11 business or financial information, information regarding confidential business practices,
12 or other confidential research, development, or commercial information (including
13 information implicating privacy rights of third parties), information otherwise generally
14 unavailable to the public, or which may be privileged or otherwise protected from
15 disclosure under state or federal statutes, court rules, case decisions, or common law.
16 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
17 disputes over confidentiality of discovery materials, to adequately protect information
18 the parties are entitled to keep confidential, to ensure that the parties are permitted
19 reasonable necessary uses of such material in preparation for and in the conduct of trial,
20 to address their handling at the end of the litigation, and serve the ends of justice, a
21 protective order for such information is justified in this matter. It is the intent of the
22 parties that information will not be designated as confidential for tactical reasons and that
23 nothing be so designated without a good faith belief that it has been maintained in a
24 confidential, non-public manner, and there is good cause why it should not be part of the
25 public record of this case.
26
27
28         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL


                                                  -2-
 1          The parties further acknowledge, as set forth in Section 12.3, below, that this
 2 Stipulated Protective Order does not entitle them to file confidential information under
 3 seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
 4 standards that will be applied when a party seeks permission from the court to file
 5 material under seal.
 6         There is a strong presumption that the public has a right of access to judicial
 7 proceedings and records in civil cases. In connection with non-dispositive motions,
 8 good cause must be shown to support a filing under seal. See Kamakana v. City and
 9 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
10 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
11 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
12 cause showing), and a specific showing of good cause or compelling reasons with
13 proper evidentiary support and legal justification, must be made with respect to
14 Protected Material that a party seeks to file under seal. The parties’ mere designation of
15 Disclosure or Discovery Material as CONFIDENTIAL does not—without the
16 submission of competent evidence by declaration, establishing that the material sought
17 to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
18 constitute good cause.
19         Further, if a party requests sealing related to a dispositive motion or trial, then
20 compelling reasons, not only good cause, for the sealing must be shown, and the relief
21 sought shall be narrowly tailored to serve the specific interest to be protected. See
22 Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
23 or type of information, document, or thing sought to be filed or introduced under seal in
24 connection with a dispositive motion or trial, the party seeking protection must
25 articulate compelling reasons, supported by specific facts and legal justification, for the
26 requested sealing order. Again, competent evidence supporting the application to file
27 documents under seal must be provided by declaration.
28


                                                  -3-
 1         Any document that is not confidential, privileged, or otherwise protectable in its
 2 entirety will not be filed under seal if the confidential portions can be redacted. If
 3 documents can be redacted, then a redacted version for public viewing, omitting only the
 4 confidential, privileged, or otherwise protectable portions of the document, shall be filed.
 5 Any application that seeks to file documents under seal in their entirety should include
 6 an explanation of why redaction is not feasible.
 7         2.    DEFINITIONS
 8         2.1   Action: this pending federal lawsuit, Case No. 2:19-cv-06127-CJC-AGR
 9         2.2   Challenging Party: a Party or Non-Party that challenges the designation of
10 information or items under this Order.
11         2.3   “CONFIDENTIAL” Information or Items: information (regardless of how
12 it is generated, stored or maintained) or tangible things that qualify for protection under
13 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
14 Statement.
15         2.4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
16 or Items: extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure
17 of which to another Party or Non-Party would create a substantial risk of serious harm
18 that could not be avoided by less restrictive means.
19         2.5   Counsel: Outside Counsel of Record and House Counsel (as well as their
20 support staff).
21         2.6   Designating Party: a Party or Non-Party that designates information or items
22 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
23 “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”
24         2.7   Disclosure or Discovery Material: all items or information, regardless of the
25 medium or manner in which it is generated, stored, or maintained (including, among other
26 things, testimony, transcripts, and tangible things), that are produced or generated in
27 disclosures or responses to discovery in this matter.
28


                                                 -4-
 1         2.8   Expert: a person with specialized knowledge or experience in a matter
 2 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 3 expert witness or as a consultant in this Action.
 4         2.9   House Counsel: attorneys who are employees of a party to this Action.
 5 House Counsel does not include Outside Counsel of Record or any other outside counsel.
 6         2.10 Non-Party: any natural person, partnership, corporation, association, or
 7 other legal entity not named as a Party to this action.
 8         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
 9 this Action but are retained to represent or advise a party to this Action and have appeared
10 in this Action on behalf of that party or are affiliated with a law firm which has appeared
11 on behalf of that party, and includes support staff.
12         2.12 Party: any party to this Action, including all of its officers, directors,
13 employees, consultants, retained experts, and Outside Counsel of Record (and their
14 support staffs).
15         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
16 Discovery Material in this Action.
17         2.14 Professional Vendors: persons or entities that provide litigation support
18 services (e.g., photocopying, videotaping, translating, preparing exhibits or
19 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
20 their employees and subcontractors.
21         2.15 Designated Material: any Disclosure or Discovery Material that is
22 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
23 EYES ONLY.”
24         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
25 from a Producing Party.
26         3.    SCOPE
27         The protections conferred by this Stipulation and Order cover not only Designated
28 Material (as defined above), but also (1) any information copied or extracted from


                                                 -5-
 1 Designated Material; (2) all copies, excerpts, summaries, or compilations of Designated
 2 Material; and (3) any testimony, conversations, or presentations by Parties or their
 3 Counsel that might reveal Designated Material.
 4         Any use of Designated Material at trial shall be governed by the orders of the trial
 5 judge. This Order does not govern the use of Designated Material at trial.
 6         4.    DURATION
 7         FINAL DISPOSITION of the action is defined as the conclusion of any appellate
 8 proceedings, or, if no appeal is taken, when the time for filing of an appeal has run.
 9 Except as set forth below, the terms of this protective order apply through FINAL
10 DISPOSITION of the action. The parties may stipulate that the they will be contractually
11 bound by the terms of this agreement beyond FINAL DISPOSITION, but will have to
12 file a separate action for enforcement of the agreement once all proceedings in this case
13 are complete.
14         Once a case proceeds to trial, information that was designated as
15 CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
16 an exhibit at trial becomes public and will be presumptively available to all members of
17 the public, including the press, unless compelling reasons supported by specific factual
18 findings to proceed otherwise are made to the trial judge in advance of the trial. See
19 Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
20 documents produced in discovery from “compelling reasons” standard when merits-
21 related documents are part of court record). Accordingly, for such materials, the terms
22 of this protective order do not extend beyond the commencement of the trial.
23         5.    DESIGNATING PROTECTED MATERIAL
24         5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
25 Party or Non-Party that designates information or items for protection under this Order
26 must take care to limit any such designation to specific material that qualifies under the
27 appropriate standards. The Designating Party must designate for protection only those
28 parts of material, documents, items, or oral or written communications that qualify so


                                                 -6-
 1 that other portions of the material, documents, items, or communications for which
 2 protection is not warranted are not swept unjustifiably within the ambit of this Order.
 3         Mass, indiscriminate, or routinized designations are prohibited. Designations that
 4 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 5 to unnecessarily encumber the case development process or to impose unnecessary
 6 expenses and burdens on other parties) may expose the Designating Party to sanctions.
 7         If it comes to a Designating Party’s attention that information or items that it
 8 designated for protection do not qualify for protection, that Designating Party must
 9 promptly notify all other Parties that it is withdrawing the inapplicable designation.
10         5.2    Manner and Timing of Designations. Except as otherwise provided in this
11 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
12 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
13 must be clearly so designated before the material is disclosed or produced.
14         Designation in conformity with this Order requires:
15                (a)   for information in documentary form (e.g., paper or electronic
16 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
17 that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
18 “HIGHLY        CONFIDENTIAL         --   ATTORNEYS’         EYES     ONLY”      (hereinafter
19 “CONFIDENTIAL” legend or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
20 ONLY legend”), to each page that contains protected material. If only a portion or
21 portions of the material on a page qualifies for protection, the Producing Party also must
22 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
23 margins).
24         A Party or Non-Party that makes original documents available for inspection need
25 not designate them for protection until after the inspecting Party has indicated which
26 documents it would like copied and produced. During the inspection and before the
27 designation, all of the material made available for inspection shall be deemed
28 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has


                                                 -7-
 1 identified the documents it wants copied and produced, the Producing Party must
 2 determine which documents, or portions thereof, qualify for protection under this Order.
 3 Then, before producing the specified documents, the Producing Party must affix the
 4 “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5 ONLY legend” to each page that contains Designated Material. If only a portion or
 6 portions of the material on a page qualifies for protection, the Producing Party also must
 7 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 8 margins).
 9               (b)    Deposition transcripts and portions thereof taken in this action may
10 be designated as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
11 EYES ONLY” during the deposition or after, in which case the portion of the transcript
12 containing Designated Material shall be identified in the transcript by the Court Reporter
13 as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
14 ONLY.” The designated testimony shall be bound in a separate volume and marked by
15 the reporter accordingly.
16         Where testimony is designated during the deposition, the Designating Party shall
17 have the right to exclude, at those portions of the deposition, all persons not authorized
18 by the terms of this Protective Order to receive such Designated Material Within thirty
19 (30) days after a deposition transcript is certified by the court reporter, any party may
20 designate pages of the transcript and/or its exhibits as Designated Material. During such
21 thirty (30) day period, the transcript in its entirety shall be treated as “CONFIDENTIAL”
22 (except for those portions identified earlier as “HIGHLY CONFIDENTIAL –
23 ATTORNEYS’ EYES ONLY” which shall be treated accordingly from the date of
24 designation). If any party so designates such material, the parties shall provide written
25 notice of such designation to all parties within the thirty (30) day period. Designated
26 Material within the deposition transcript or the exhibits thereto may be identified in
27 writing by page and line, or by underlining and marking such portions
28


                                                -8-
 1 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 2 and providing such marked-up portions to all counsel.
 3                (c)    for information produced in some form other than documentary and
 4 for any other tangible items, that the Producing Party affix in a prominent place on the
 5 exterior of the container or containers in which the information is stored the legend
 6 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.”
 7 If only a portion or portions of the information warrants protection, the Producing Party,
 8 to the extent practicable, shall identify the protected portion(s).
 9         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
10 to designate qualified information or items does not, standing alone, waive the
11 Designating Party’s right to secure protection under this Order for such material. Upon
12 timely correction of a designation, the Receiving Party must make reasonable efforts to
13 assure that the material is treated in accordance with the provisions of this Order.
14         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
16 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
17         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
18 process under Local Rule 37.1 et seq.
19         6.3    The burden of persuasion in any such challenge proceeding shall be on the
20 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
21 to harass or impose unnecessary expenses and burdens on other parties) may expose the
22 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
23 the confidentiality designation, all parties shall continue to afford the material in question
24 the level of protection to which it is entitled under the Producing Party’s designation until
25 the Court rules on the challenge.
26         7.     ACCESS TO AND USE OF DESIGNATED MATERIAL
27         7.1    Basic Principles. A Receiving Party may use Designated Material that is
28 disclosed or produced by another Party or by a Non-Party in connection with this Action


                                                  -9-
 1 only for prosecuting, defending, or attempting to settle this Action. Such Designated
 2 Material may be disclosed only to the categories of persons and under the conditions
 3 described in this Order. When the Action has been terminated, a Receiving Party must
 4 comply with the provisions of section 13 below (FINAL DISPOSITION).
 5         Designated Material must be stored and maintained by a Receiving Party at a
 6 location and in a secure manner that ensures that access is limited to the persons
 7 authorized under this Order.
 8         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 9 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
10 may disclose any information or item designated “CONFIDENTIAL” only to:
11               (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
12 well as employees of said Outside Counsel of Record to whom it is reasonably necessary
13 to disclose the information for this Action;
14               (b)    the officers, directors, and employees (including House Counsel) of
15 the Receiving Party to whom disclosure is reasonably necessary for this Action;
16               (c)    Experts (as defined in this Order) of the Receiving Party to whom
17 disclosure is reasonably necessary for this Action and who have signed the
18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (d)    the court and its personnel;
20               (e)    court reporters and their staff;
21               (f)    professional jury or trial consultants, mock jurors, and Professional
22 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
23 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24               (g)    the author or recipient of a document containing the information or a
25 custodian or other person who otherwise possessed or knew the information;
26               (h)    during their depositions, witnesses, and attorneys for witnesses, in the
27 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not


                                                  - 10 -
 1 be permitted to keep any confidential information unless they sign the “Acknowledgment
 2 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 3 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 4 depositions that reveal Designated Material may be separately bound by the court
 5 reporter and may not be disclosed to anyone except as permitted under this Stipulated
 6 Protective Order; and
 7               (i)   any mediator or settlement officer, and their supporting personnel,
 8 mutually agreed upon by any of the parties engaged in settlement discussions.
 9         7.3   Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
10 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
11 writing by the Designating Party, a Receiving Party may disclose any information or item
12 designated “CONFIDENTIAL” only to:
13               (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
14 well as employees of said Outside Counsel of Record to whom it is reasonably necessary
15 to disclose the information for this Action;
16               (b)   Experts (as defined in this Order) of the Receiving Party to whom
17 disclosure is reasonably necessary for this Action and who have signed the
18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (c)   the court and its personnel;
20               (d)   private court reporters and their staff to whom disclosure is
21 reasonably necessary for this Action and who have signed the “Acknowledgment and
22 Agreement to Be Bound” (Exhibit A);
23               (e)   professional jury or trial consultants, mock jurors, and Professional
24 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
25 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26               (f)   the author or recipient of a document containing the information or a
27 custodian or other person who otherwise possessed or knew the information; and
28


                                                  - 11 -
 1                (g)   any mediator or settlement officer, and their supporting personnel,
 2 mutually agreed upon by any of the parties engaged in settlement discussions.
 3         7.4    Nothing herein in any way restricts the ability of the Receiving Party to use
 4 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 5 material produced to it in examining or cross-examining any employee or consultant of
 6 the Designating Party.
 7         7.5    Nothing herein shall bar any attorney in the course of rendering advice to
 8 such attorney’s client with respect to this litigation from conveying to any party client
 9 the attorney’s evaluation in a general way of HIGHLY CONFIDENTIAL
10 ATTORNEYS’ EYES ONLY information produced or exchanged under the terms of this
11 Protective Order; provided, however, that in rendering such advice and otherwise
12 communicating with the client, the attorney shall not disclose the specific contents of any
13 HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY produced by another party if
14 such disclosure would be contrary to the terms of this Confidentiality Agreement. The
15 Parties further agree that Plaintiff is free to name revealed alleged infringers as
16 defendants in lawsuit, notwithstanding any Party’s designation of documents showing
17 such information as HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY.
18         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19                IN OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation that
21 compels disclosure of any information or items designated in this Action as
22 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,”
23 that Party must:
24                (a)   promptly notify in writing the Designating Party. Such notification
25 shall include a copy of the subpoena or court order;
26                (b)   promptly notify in writing the party who caused the subpoena or order
27 to issue in the other litigation that some or all of the material covered by the subpoena or
28 order is subject to this Protective Order. Such notification shall include a copy of this


                                                 - 12 -
 1 Stipulated Protective Order; and
 2               (c)     cooperate with respect to all reasonable procedures sought to be
 3 pursued by the Designating Party whose Designated Material may be affected.
 4               (d)     If the Designating Party timely seeks a protective order, the Party
 5 served with the subpoena or court order shall not produce any information designated in
 6 this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
 7 EYES ONLY” before a determination by the court from which the subpoena or order
 8 issued, unless the Party has obtained the Designating Party’s permission. The
 9 Designating Party shall bear the burden and expense of seeking protection in that court
10 of its confidential material and nothing in these provisions should be construed as
11 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
12 from another court.
13         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14               PRODUCED IN THIS LITIGATION
15               (a)         The terms of this Order are applicable to information produced by a
16 Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
17 CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
18 Non-Parties in connection with this litigation is protected by the remedies and relief
19 provided by this Order. Nothing in these provisions should be construed as prohibiting a
20 Non-Party from seeking additional protections.
21               (b)     In the event that a Party is required, by a valid discovery request, to
22 produce a Non-Party’s confidential information in its possession, and the Party is subject
23 to an agreement with the Non-Party not to produce the Non-Party’s confidential
24 information, then the Party shall:
25                     (1)         promptly notify in writing the Requesting Party and the Non-
26 Party that some or all of the information requested is subject to a confidentiality
27 agreement with a Non-Party;
28                     (2)         promptly provide the Non-Party with a copy of the Stipulated

                                                    - 13 -
 1 Protective Order in this Action, the relevant discovery request(s), and a reasonably
 2 specific description of the information requested; and
 3                     (3)     make the information requested available for inspection by the
 4 Non-Party, if requested.
 5               (c)     If the Non-Party fails to seek a protective order from this court within
 6 14 days of receiving the notice and accompanying information, the Receiving Party may
 7 produce the Non-Party’s confidential information responsive to the discovery request. If
 8 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
 9 information in its possession or control that is subject to the confidentiality agreement
10 with the Non-Party before a determination by the court. Absent a court order to the
11 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
12 court of its Designated Material.
13         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15 Designated Material to any person or in any circumstance not authorized under this
16 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
17 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
18 all unauthorized copies of the Designated Material, (c) inform the person or persons to
19 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
20 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
21 that is attached hereto as Exhibit A.
22         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23               PROTECTED MATERIAL
24         When a Producing Party gives notice to Receiving Parties that certain
25 inadvertently produced material is subject to a claim of privilege or other protection, the
26 obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
27 26(b)(5)(B). This provision is not intended to modify whatever procedure may be
28 established in an e-discovery order that provides for production without prior privilege


                                                  - 14 -
 1 review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
 2 an agreement on the effect of disclosure of a communication or information covered by
 3 the attorney-client privilege or work product protection, the parties may incorporate their
 4 agreement in the stipulated protective order submitted to the court.
 5         12.    MISCELLANEOUS
 6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7 person to seek its modification by the Court in the future.
 8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 9 Protective Order, no Party waives any right it otherwise would have to object to
10 disclosing or producing any information or item on any ground not addressed in this
11 Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
12 to use in evidence of any of the material covered by this Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
14 Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
15 under seal pursuant to a court order authorizing the sealing of the specific Protected
16 Material at issue. If a Party’s request to file Protected Material under seal is denied by
17 the court, then the Receiving Party may file the information in the public record unless
18 otherwise instructed by the court.
19         13.   FINAL DISPOSITION
20         After the final disposition of this Action, as defined in paragraph 4, within 60 days
21 of a written request by the Designating Party, each Receiving Party must return all
22 Designated Material to the Producing Party or destroy such material. As used in this
23 subdivision, “all Designated Material” includes all copies, abstracts, compilations,
24 summaries, and any other format reproducing or capturing any of the Designated
25 Material. Whether the Designated Material is returned or destroyed, the Receiving Party
26 must submit a written certification to the Producing Party (and, if not the same person or
27 entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
28 where appropriate) all the Designated Material that was returned or destroyed and (2)


                                                 - 15 -
 1 affirms that the Receiving Party has not retained any copies, abstracts, compilations,
 2 summaries or any other format reproducing or capturing any of the Designated Material.
 3 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
 4 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 5 correspondence, deposition and trial exhibits, expert reports, attorney work product, and
 6 consultant and expert work product, even if such materials contain Designated Material.
 7 Any such archival copies that contain or constitute Designated Material remain subject
 8 to this Protective Order as set forth in Section 4 (DURATION).
 9        14.    VIOLATION
10        Any violation of this Order may be punished by any and all appropriate measures
11 including, without limitation, contempt proceedings and/or monetary sanctions.
12        IT IS SO ORDERED.
13
14 Date: -DQXDU\                          _____________________________
                                                 HON. ALICIA G. ROSENBERG
15                                               U.S. MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 16 -
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I,   _____________________________             [print   or   type   full   name],   of
 5 _________________ [print or type full address], declare under penalty of perjury that I
 6 have read in its entirety and understand the Stipulated Protective Order that was issued
 7 by the United States District Court for the Central District of California on [date] in the
 8 case of Italian Connection, Inc. v. Altitude Collection, LLC et al. 2:19-cv-06127-CJC-
 9 AGR. I agree to comply with and to be bound by all the terms of this Stipulated Protective
10 Order and I understand and acknowledge that failure to so comply could expose me to
11 sanctions and punishment in the nature of contempt. I solemnly promise that I will not
12 disclose in any manner any information or item that is subject to this Stipulated Protective
13 Order to any person or entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15 the Central District of California for the purpose of enforcing the terms of this Stipulated
16 Protective Order, even if such enforcement proceedings occur after termination of this
17 action. I hereby appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and telephone
19 number] as my California agent for service of process in connection with this action or
20 any proceedings related to enforcement of this Stipulated Protective Order.
21
     Date: ______________________________________
22
23 City and State where sworn and signed: _________________________________
24 Printed name: _______________________________
25
     Signature: __________________________________
26
27
28


                                                 - 17 -
